DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Response After Final Action filed on the date: January 19, 2021.
Claims 1-7 and 9 are currently pending.  Claim 8 was canceled.  No claims have been amended or are new.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 4-7, with respect to the rejection of independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Heisey (Reg#: 42651) on March 25, 2021.

The application has been amended as follows: 
Claim 1 lines 5-10 on page 2:
“determining whether a threshold power consumption value is exceeded by further charging, wherein determining the threshold power consumption value comprises 70% and 90% of the panel rating of the meter to which the interconnect socket adapter is connected;”

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the argued claim limitations (see REMARKS pages 4-7) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“determining whether a threshold power consumption value is exceeded by further charging, wherein determining the threshold power consumption value comprises identifying a panel rating from a meter to which an interconnect socket adapter is connected and setting the threshold power consumption value to a power amount within 70% and 90% of the panel rating of the meter to which the interconnect socket adapter is connected; and disconnecting the combined energy source/sink if the threshold power consumption is exceeded by further charging,” when used in combination with all other limitations of claim 1.
	Claims 2-7 and 9 are allowed for depending on claim 1.

The closest references are found based on the updated search:
a)  Loehr et al. discloses “Electrical power service apparatus with external circuit breaker rocker switch reset” (see 2008/0180885)
b)  Robinson discloses “Electrical service apparatus with surge suppression protection “(see 2002/0075622)
c)  Robinson et al. discloses “Metered electrical service tap” (see 5546269)
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867